DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on January 12, 2021 and is acknowledged. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Craig K. Leon (33,293) on March 9, 2021.
The application has been amended as follows: 
Claim 1 line 13, following wherein,, delete “if”; Replace with –as the--.
Claim 1 line 13, following present, add --in the amount of 0% - 50%--.
Claim 16 line 12, following wherein,, delete “if”; Replace with –as the--.
Claim 16 line 12, following present, add --in the amount of 20% - 50%--.
Claim 16 line 17, following particles, delete “.”.
Claim 17 to be canceled.
Allowable Subject Matter
Claims 1,3-5, 7-9, 11-12, 14-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

wherein, as the glycerin is present in the liquid-additive composition introduced into the carbonate grinding, the mass ratio of glycerin and other polyhydric alcohols within the liquid-additive composition to potassium sorbate fatty acid compound within the liquid-additive composition does not exceed 1.5, the liquid-additive composition effective thereby to coat the surface of carbonate particles being ground without creating a water-absorbing property in the resultant ground carbonate particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 9, 2021

/S.O.B./Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725